 1
   NINA J. BAUMLER, ESQ. (SBN 256728)
 2 THE LAW OFFICE OF NINA BAUMLER
   840 Apollo Street, #311
 3 El Segundo, CA 90245
   Telephone: (424) 269-0624
 4 Email: nina@baumlerlaw.com
 5   Attorneys for Plaintiff Maria Cristina White
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   MARIA CRISTINA WHITE,          )                     CASE NO. CV 18-5497-GW-SKx
                                    )
12                  Plaintiff,      )                     ORDER OF DISMISSAL WITHOUT
                                    )                     PREJUDICE OF PLAINTIFF’S THIRD
13        vs.                       )                     CAUSE OF ACTION FOR CIVIL
                                    )                     PENALTIES PURSUANT TO THE
14   FREDA’S RESIDENTIAL CARE)                            PRIVATE ATTORNEY GENERAL
     FACILITY FOR THE ELDERLY,)                           ACT OF 2004
15   INC.                           )
     and FREDA ROBLES,              )                     DISTRICT JUDGE: THE
16                                  )                     HONORABLE GEORGE W.WU
                    Defendants.     )
17   ______________________________ )
18
19
20
21
22
23
24
25
26
27
28
                                                      1
                            _____________________________________
                            [Proposed] Order of Dismissal of Third Cause of Action
 1                                               ORDER
 2         Based upon the stipulation of the parties, and good cause appearing, the third
 3   cause of action in Plaintiff’s complaint on file in this action is dismissed without
 4   prejudice as to all defendants.
 5
 6   DATED: October 24, 2018                     ______________________________________
 7                                               GEORGE H. WU, U.S. DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                            _____________________________________
                            [Proposed] Order of Dismissal of Third Cause of Action
